

116 S4892 IS: To amend title 54, United States Code, to provide that State law shall apply to the use of motor vehicles on roads within a System unit.
U.S. Senate
2020-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4892IN THE SENATE OF THE UNITED STATESNovember 10, 2020Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 54, United States Code, to provide that State law shall apply to the use of motor vehicles on roads within a System unit.1.Application of State law applicable to the use of motor vehicles on roads within a System unit(a)In generalSubchapter II of chapter 1015 of title 54, United States Code, is amended by adding at the end the following:101513.State law(a)DefinitionsIn this section:(1)Off-highway vehicleThe term off-highway vehicle shall be defined by the State in which the applicable System unit is located, in accordance with the law of the State.(2)RoadThe term road means the main-traveled surface of a roadway open to motor vehicles that is owned, controlled, or otherwise administered by the Service. (b)Applicable lawThe law of the State in which a System unit is located shall apply to the use of motor vehicles (including off-highway vehicles) on roads within a System unit.(c)ViolationsViolating a provision of State law applicable to a System unit under subsection (b) shall be prohibited in the applicable System unit..(b)Clerical amendmentThe analysis for subchapter II of chapter 1015 of title 54, United States Code, is amended by adding at the end the following:101513. State law..